THIS was a bill in Chancery filed, in 1761. The plaintiff, while she was wife of David Bissett, conveyed land to trustees, who reconveyed to her husband. This bill was filed for a reconveyance of the land, because the consideration for which Ann Bissett had made the conveyance, was fictitious, and because the acknowledgment was extorted by duress, beating and ill usage.
The pleas were, the deed and the act of 1715, c. 47» The plea was allowed, and the bill dismissed without costs.(a)

 In a note book of Samuel Chase, Esquire, there is the following note, made in the year 1781: “ In the case of Bissett and wife, in s! Chancery Court, it was determined, (S. Bordley assisting the Chancel» 4' lor,) that no evidence could be received to invalidate an acknowledge “ ment of a deed, taken by two Justices agreeably to the act of Assent» “ bly.5S